                         UNITED STATES DISTRICT COURT
                                                                            Eastern Di.strict of Kentucky
                        EASTERN DISTRICT OF KENTUCKY
                                                                                   FI l ED
                              SOUTHERN DIVISION                                   JUL O9 2019
                                  at PIKEVILLE
                                                                                     AT ASHLAND
Civil Action No. 18-65-HRW                                                        ROBERT R. CARR
                                                                              CLERK U.S. DISTRICT COURT



VANESSA GILLISPIE,                                                       PLAINTIFF,

v.
                                        JUDGMENT


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                      DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     pursuant to sentence four of 42 U.S.C. § 405(g), the administrative decision is
             AFFIRMED and judgment is entered in favor of the Defendant;
      B.     the Plaintiffs Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.


                           ___,,__~~-'---~-=-,---' 2019.




                                                                   Signed   By:
                                                                   Henry BL WIihoit, Jr.
                                                                   Unlttd St1t11 Dlatrlct Judge
